Citation Nr: 1538073	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for chronic cough variant, asthma versus asthmatic bronchitis.

2.  Entitlement to an initial disability rating higher than 10 percent for right foot plantar fasciitis.  

3. Entitlement to an initial disability rating higher than 10 percent for chronic low back pain and mid back strain.  

4.  Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from May 2005 to December 2009.  His service decorations and medals include the Combat Infantryman Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board previously remanded this matter for additional development in March 2015.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded this claim to afford the Veteran VA examinations for the disabilities on appeal.  Documents in the claims fils indicate that the Veteran failed to report for scheduled VA examinations in June 2015.  However, the address on the VA Form 21-2507a, (Request for Physical Examination), which is in Northville, Michigan, differs from the Veteran's current address of record in Warren, Michigan.  It is therefore not clear whether notice of the VA examinations was sent to the Veteran's correct address.  There has been no correspondence from the Veteran regarding the previously scheduled VA examinations.  

A remand is necessary to provide the Veteran with notice of the VA examinations at his current mailing address and attempt to reschedule him for the requested VA examinations.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall undertake appropriate action to verify the Veteran's current mailing address.  All requests and responses must be documented in the claims file.

2.  Schedule the Veteran for a VA audiology examination to ascertain the etiology of right ear hearing loss.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After reviewing the claims file and examining the
Veteran, the examiner is asked to respond to the
following:

a) Indicate whether the Veteran has a hearing loss disability, for VA purposes, in the right ear;

b) If so, the examiner should indicate whether right ear hearing loss began in service or is at least as likely as not (50 percent or greater likelihood) related to acoustic trauma during combat service.  The examiner should consider the Veteran's report of hearing loss since service.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided.  

3. Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected chronic cough variant asthma versus asthmatic bronchitis.  The claims folder should be made available to and reviewed by the examiner.  Any necessary studies or tests should be conducted, and all clinical findings must be reported in detail and correlated to a specific diagnosis.   The examiner should:

a) Identify any functional impairment associated with the Veteran's chronic cough versus asthma variant asthmatic bronchitis.

b) All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB) and maximum oxygen consumption findings (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these results cannot be obtained, the examiner should provide an explanation.  

4.  Schedule the Veteran for a VA podiatry examination to evaluate the severity of symptoms associated with right foot plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should address the following:

a) Identify all manifestations of right foot plantar fasciitis.

b) Indicate whether plantar fasciitis results in limitation of motion of a foot or ankle.

c) Indicate whether the impairment associated with right foot plantar fasciitis is slight, moderately severe, or severe.  

d) Identify any functional impairment associated with right foot plantar fasciitis, including what kind of employment limitations might result.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his low back and mid back disability.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a) Identify all low back and mid back orthopedic manifestations and any related neurologic pathology found to be present;

b) Provide complete range of motion studies for the thoracolumbar spine in degrees.  The examiner should indicate whether there is pain, weakened movement, excess fatigability or incoordination.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine.  

c) If degenerative disc disease of the lumbar spine is present, indicate whether it has been productive of any incapacitating episodes and describe the duration of such episodes.

d) Identify the functional impairment associated with the Veteran's service-connected low back and mid back disability, including what kind of functional limitations might result.  

The examiner should provide a detailed rationale, with references to the record, for any opinion provided.  

6.  Upon completion of the requested actions, readjudicate the claims.  If any of the benefits sought are not granted, furnish the Veteran an appropriate Supplemental Statement of the Case and afford him an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


